Citation Nr: 0002542	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to May 
1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating decision of the RO.  

In January 1996, the Board remanded the case for additional 
development of the record.  At that time, the Board also 
deferred appellate consideration of the issue of whether new 
and material evidence had been submitted to reopen the claim 
of service connection for a hearing loss.  The Board 
determines, based on its review of the record at this time, 
that it does have jurisdiction over this matter as reflected 
on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In October 1986, the RO denied the veteran's original 
claim of service connection for hearing loss; in the absence 
of a timely filed appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral 
hearing loss and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  

4.  The veteran is currently not shown to have impaired 
hearing which is considered to be a disability for VA 
compensation purposes.  

5.  In November 1991, the RO denied the veteran's claim of 
service connection for a nervous condition and provided the 
veteran with notification of that decision and her appellate 
rights; in the absence of a timely filed appeal, that 
decision became final.  

6.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim, has been presented.  

7.  The veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is plausible and 
capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  The claim of service connection for bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (1999).  

3.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

4.  A well-grounded claim of service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the "Court"), in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), has held that the 
Board must perform a three-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  


A.  Bilateral Hearing Loss

In October 1986, the RO denied entitlement to service 
connection for a hearing condition as not being shown by the 
evidence of record.  In the absence of a timely filed appeal, 
that decision became final.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Evidence received since the October 1986 rating decision 
includes a report of an audiometric examination performed as 
part of a VA examination in September 1996.  At that time, 
pure tone air conduction thresholds at 500, 1000, 2000, 3000 
and 4000 Hertz were recorded as 25, 25, 20, 25, and 30 in the 
right ear, respectively; and, 20, 20, 15, 20, 35 in the left 
ear, respectively.  The examiner further noted that pure tone 
hearing sensitivity was within normal limits for adjudication 
purposes.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.  

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

In this instance, the Board notes that a determination as to 
whether the veteran has submitted a well-grounded claim with 
regard to the issue of service connection for a bilateral 
hearing loss need not be addressed.  The concept of a well-
grounded claim applies to the character of the evidence 
presented by a claimant.  For purposes of this decision, 
there is no dispute as to the evidence, but only to the law 
and its meaning; the concept of well grounded is not 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Where the law, and not the evidence is dispositive, a claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Consequently, as the veteran is shown not to have a hearing 
disability for VA compensation purposes, the claim of service 
connection for a claimed hearing loss must be denied by 
operation of law.  


B.  Acquired psychiatric disorder, to include PTSD

In November 1991, the RO denied entitlement to service 
connection for a nervous condition and provided the veteran 
with notification of that decision and her appellate rights.  
In the absence of a timely filed appeal, that decision became 
final.  

The evidence of record at the time of the November 1991 
rating decision included:  the veteran's service medical 
records; a VA psychiatric examination conducted in March 
1986, which determined that the veteran was not suffering 
from a psychiatric disorder; copies of VA outpatient 
treatment records; the testimony of the veteran offered at a 
hearing at the RO in November 1989; and, private medical 
reports documenting treatment for schizoaffective disorder.  

Evidence received since the November 1991 rating decision 
includes:  copies of the veteran's service personnel records; 
VA outpatient treatment reports documenting treatment for 
PTSD based on incidences of sexual assault and harassment in 
service; a report of VA examination conducted in May 1996 
diagnosing symptoms of post-traumatic stress exacerbated by 
the stressful experiences (of sexual harassment and assault) 
described as occurring in service; addenda to the May 1996 
examination, prepared by the examining physician and dated in 
November 1996 and April 1999, definitely concluding that the 
veteran does, in fact, suffer from PTSD due to trauma 
experienced during her military service.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  

As noted above, where the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and a determination must be made as to whether, based upon 
all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette, supra, the claim as 
reopened (and distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support her claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to be conducted by a physician who 
is not involved in her treatment in order to determine the 
nature and etiology of her acquired psychiatric disorder.  
All pertinent records also should be obtained for review.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a hearing loss has been submitted, the appeal 
to this extent is allowed.  

The claim of service connection for defective hearing is 
denied.  

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, has been submitted, the appeal to this extent is 
allowed.  

As a well-grounded claim of service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
submitted, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  





REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist her in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of her psychiatric 
disorder.  In addition, all pertinent treatment records also 
should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
service for her acquired psychiatric 
disorder, to include PTSD.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which she was exposed during 
her period of service.  She should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, her service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide such information to the VA does 
not represent an impossible or onerous 
task.  If the veteran wishes help, she 
cannot passively wait for it in those 
circumstances where her own actions are 
essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Based on the veteran's 
response, the RO should undertake to 
verify any reported stressor or claimed 
stressful event in service, as noted by 
the veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to be 
conducted by a physician who is not 
involved in her treatment in order to 
determine the nature and etiology of her 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should comment in this 
regard on other medical reports which 
refer to a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



